[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________                  FILED
                                                      U.S. COURT OF APPEALS
                            No. 08-12874                ELEVENTH CIRCUIT
                                                          AUGUST 10, 2009
                        Non-Argument Calendar
                                                         THOMAS K. KAHN
                      ________________________
                                                              CLERK

               D. C. Docket No. 08-00110-CR-2-SLB-PWG


UNITED STATES OF AMERICA,


                                                              Plaintiff-Appellee,

                                 versus

MATTHEW GLASSCOCK,

                                                        Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                     _________________________

                            (August 10, 2009)

Before EDMONDSON, CARNES and PRYOR, Circuit Judges.
PER CURIAM:

       Matthew Glasscock appeals his 24-month sentence imposed upon revocation

of his supervised release.1 No reversible error has been shown; we affirm.

       On appeal, Glasscock argues that the district court abused its discretion in

imposing the statutory maximum sentence based on his rehabilitative needs. He

contends that his revocation was mandatory, and, thus, the district court was not

permitted to consider his rehabilitative needs in determining sentence.

       Pursuant to 18 U.S.C. § 3583(e), a district court may revoke supervised

release and impose a term of imprisonment after considering certain 18 U.S.C. §

3553(a) factors, including the need to provide the defendant with correctional

treatment. We review a defendant’s sentence upon revocation of supervised

release for reasonableness. United States v. Sweeting, 437 F.3d 1105, 1106-07

(11th Cir. 2006). And we evaluate the substantive reasonableness of a sentence --

whether inside or outside the guidelines range -- under a deferential abuse-of-

discretion standard. Gall v. United States, 128 S. Ct. 586, 597 (2007) (in the




       1
         Glasscock committed the following supervised release violations: (1) committing a
federal, state, or local crime as evidenced by his guilty plea to writing worthless checks; (2)
failing to submit required written reports to his probation officer; (3) failing to follow the
instructions of his probation officer by not responding to phone calls or letters; and (4) failing to
complete inpatient mental health and drug treatment. On appeal, he does not challenge that he
committed these violations.

                                                  2
context of original criminal sentencing).2

       We first conclude that the district court considered no impermissible factor

in sentencing Glasscock. The district court was allowed to consider Glasscock’s

mental health issues and drug addiction in determining that a 24-month sentence

was appropriate, no matter whether Glasscock’s revocation was mandatory or

permissive. As we explained in United States v. Brown, 224 F.3d 1237 (11th Cir.

2000), a court “may consider the rehabilitative needs of a defendant when

imposing or determining the length of a term of imprisonment upon mandatory or

permissive revocation of supervised release.”3 Id. at 1243 (emphasis added). Only

for an initial sentence of incarceration can a court not impose a sentence for the

purpose of providing a defendant with rehabilitative treatment. See 28 U.S.C. §

994(k); Brown, 224 F.3d at 1242.

       And we also conclude that Glasscock’s sentence otherwise was not

unreasonable. Glasscock’s 24-month sentence did not exceed the statutory

maximum for his underlying Class C felony of bank robbery. See 18 U.S.C. §§


       2
         In addition, we review de novo whether the district court considered an impermissible
factor in sentencing a defendant. United States v. Velasquez Velasquez, 524 F.3d 1248, 1252
(11th Cir. 2008).
       3
         Glasscock contends that his revocation was mandatory because he failed to comply with
drug testing, 18 U.S.C. § 3583(g)(3). But the district court revoked his supervised release, in
part, for failure to complete inpatient drug treatment -- not for failing to submit to required drug
testing. Still, as noted, the district court was permitted to consider Glasscock’s rehabilitative
needs in either a mandatory or permissive revocation situation.

                                                  3
2113(a), 3583(e)(3). Although Glasscock’s sentence exceeded significantly the

advisory sentencing range set out in the Chapter 7 policy statements, the district

court was not required to sentence Glasscock within that range.4 See United States

v. Silva, 443 F.3d 795, 799 (11th Cir. 2006) (explaining that the recommended

ranges are advisory and that the court, while required to consider the ranges, is not

bound by them). In addition to considering Glasscock’s need for mental health

evaluation and polysubstance abuse treatment, the court also determined that a

sentence of 24 months was necessary “to prevent further violations of law” in the

light of Glasscock’s criminal history and many supervised release violations. All

these reasons are supported by the record given that, while under supervision,

Glasscock pleaded guilty to writing worthless checks, was arrested for public

intoxication and criminal mischief, tested positive for drugs, and failed to complete

required drug treatment.

       On this record, no abuse of discretion has been shown; and we conclude that

Glasscock’s sentence is reasonable.

       AFFIRMED.




       4
        Glasscock’s Chapter 7 sentencing range was 6 to 12 months, based on his original
sentencing criminal history score of IV and commission of Grade C supervision violations. See
U.S.S.G. §§ 7B1.1(a)(3), 7B1.4(a).

                                              4